Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 1 of 11 PageID #: 1



                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF RHODE ISLAND

WESCO INSURANCE COMPANY,                                    :
                                                            :
                                  Plaintiff,                :
                                                            :       Civil Action No.:
vs.                                                         :
                                                            :
CENTRAL FALLS DETENTION FACILITY                            :
CORPORATION, WILDER ARBOLEDA,                               :
GARY BERDUGO, JOSEPH MOLINA                                 :
FLYNN, HERMAN YIP, and UMB BANK,                            :
N.A., as Trustee,                                           :
                  Defendants.                               :

                                 COMPLAINT FOR DECLARATORY JUDGMENT

            Wesco Insurance Company (“Wesco”), by and through its counsel, and for its Complaint

for Declaratory Judgment against the Defendants, Central Falls Detention Facility Corporation

(“CFDFC”), Wilder Arboleda, Gary Berdugo, Joseph Molina Flynn, Herman Yip, and UMB

Bank, N.A., as Trustee (the “Trustee”), alleges as follows:

                                               NATURE OF THE ACTION

            1.              Wesco seeks a declaration that it does not owe a duty to defend or indemnify

CFDFC or Wilder Arboleda, Gary Berdugo, Joseph Molina Flynn, and Herman Yip

(collectively, the “Individual Defendants”), under a policy issued to CFDFC as the named

insured, in connection with the Verified Petition For Appointment of Receiver and Complaint

filed by the Trustee in the United States District Court for the District of Rhode Island, case no.

19-cv-00182-WES-PAS (the “Underlying Lawsuit”).

                                                   THE PARTIES

            2.              Wesco is a Delaware corporation with its principal place of business in New
York.




{121214-0001 C1944686.1 }
Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 2 of 11 PageID #: 2



            3.              On information and belief, CFDFC is a Rhode Island not-for-profit corporation

with its principal place of business in Rhode Island.

            4.              On information and belief, Wilder Arboleda is a citizen of Rhode Island.

            5.              On information and belief, Gary Berdugo is a citizen of Rhode Island.

            6.              On information and belief, Joseph Molina Flynn is a citizen of Rhode Island.

            7.              On information and belief, Herman Yip is a citizen of Rhode Island.

            8.              On information and belief, the Trustee is a national banking association with its

main office located in Missouri, as set forth in its articles of association. The Trustee is named as

a party herein because it may be a party in interest to the existence of insurance proceeds. Wesco

seeks no relief from the Trustee other than to bind it to the outcome of this insurance coverage

dispute.

                                  STATEMENT OF JURISDICTION AND VENUE

            9.              This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because

there is complete diversity of citizenship between Wesco and the Defendants, and the amount in

controversy exceeds the jurisdictional amount of $75,000, exclusive of interest and costs. The

Underlying Lawsuit seeks damages from CFDFC and the Individual Defendants in an amount in

excess of $75,000. In addition to the damages sought, Wesco is also being asked to provide a

defense to the CFDFC and the Individual Defendants.

            10.             Venue is proper pursuant to 28 U.S.C. § 1391 because a majority of the

Defendants reside in this judicial district and a substantial part of the events giving rise to this

litigation occurred in this judicial district.




{121214-0001 C1944686.1 }                                   2
Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 3 of 11 PageID #: 3



                                              FACTUAL BACKGROUND

            11.             On April 10, 2019, the Trustee, in its capacity as the successor indenture trustee

for the Central Falls Detention Facility Corporation Detention Facility Revenue Refunding

Bonds (The Donald W. Wyatt Detention Facility) Series 2005A issued by CFDFC (the

“Bonds”), filed the Underlying Lawsuit against CFDFC, the Individual Defendants, who are

alleged to be current members of CFDFC’s board of directors, and others. (A copy of the

Underlying Lawsuit is attached as Exhibit A.)

            12.             The Underlying Lawsuit alleges that the Trustee represents the holders of the

Bonds, which are owed over $130 million. The Trustee seeks to recover damages in the amount

of the bond debt. The Trustee also seeks a temporary restraining order and the appointment of a

receiver to prevent the City of Central Falls (the “City”), its officials, and CFDFC’s board from

closing the Donald F. Wyatt Detention Facility (the “Facility”), because payments due on the

Bonds are funded by revenues generated from the Facility’s operations. The Trustee contends

that the closure of the Facility would result in CFDFC defaulting on its repayment obligations

under the Bonds. According to the Underlying Lawsuit, despite the Trustee holding a senior

secured creditor position and first priority liens against all of CFDFC’s assets, the value of the

collateral pledged by CFDFC in connection with the issuance of the Bonds is less than the

amount owed to the Trustee and bondholders on the Bonds, and therefore, a closure of the

Facility would result in immediate and irreparable injury to the Trustee and bondholders.

            13.             The Underlying Lawsuit contends that CFDFC issued the Bonds in 2005 in order

to fund an expansion of the Facility in order to accommodate the increased demand from the

federal government for detainee space. In connection with the issuance of the Bonds, CFDFC

and the predecessor trustee, US Bank, NA, entered into an Indenture of Trust (the “Indenture”),



{121214-0001 C1944686.1 }                                   3
Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 4 of 11 PageID #: 4



wherein CFDFC promised to make regularly scheduled payments of principal and interest on the

Bonds from the revenues generated by CFDFC from the Facility’s operations. The parties also

allegedly entered into an Open-End Mortgage, Deed, Leasehold Mortgage and Security

Agreement, dated June 30, 2005, as further security for CFDFC’s obligations under the Indenture

(the “Mortgage”).

            14.             The Underlying Lawsuit contends that the Trustee is the senior secured creditor of

CFDFC and holds a first priority security interest in, and liens against, all of CFDFC’s assets

including its revenue, accounts and real property, and that a closure of the Facility and the

cancellation of CFDFC’s contracts with the United States Marshals Services (“USMS”) and the

U.S. Immigration and Customs Enforcement (“ICE”) would cause immediate waste of the

collateral underlying the Bonds.

            15.             The Underlying Lawsuit alleges that in 1993, CFDFC and the USMS entered into

an Intergovernmental Service Agreement, which was replaced in 2018. The Underlying Lawsuit

alleges that on January 9, 2019, CFDFC signed a Modification of Intergovernmental Agreement

that expanded the government’s use of the Facility to include ICE.

            16.             The Underlying Lawsuit contends that starting in 2014, the City began taking

actions to extract funds from the Trustee’s collateral in order to pay “local impact fees” to the

City and re-prioritize payments to the City ahead of the bondholders. The Underlying Lawsuit

asserts that the Indenture sets forth an express order of priority for use of revenues generated by

CFDFC, and to the extent there is sufficient revenue after the payment of CFDFC’s operating

expenses, CFDFC is required to pay its debt service obligations on the Bonds, i.e., the required

principal and interest payments on the Bonds. The Trustee contends that only after making the

debt service payments may CFDFC use any excess revenue to pay the City’s local impact fees.



{121214-0001 C1944686.1 }                                   4
Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 5 of 11 PageID #: 5



The Underlying Lawsuit contends that since 2009, CFDFC has not had sufficient funds from

revenues to pay local impact fees to the City.

            17.             The Underlying Lawsuit further alleges that starting in 2009, CFDFC began to

default on its obligations under the Indenture, however, the Trustee did not exercise its remedies

as CFDFC’s senior secured creditor.

            18.             The Underlying Lawsuit asserts that CFDFC, the Trustee, and the City

subsequently entered into a Forbearance Agreement, which was subsequently amended several

times to reflect additional funds advanced by the Trustee to CFDFC for capital improvements

and operational expenses. Under the Forbearance Agreement, the Trustee agreed to forbear from

exercising its rights under the Bonds in connection with CFDFC’s default for up to four years.

            19.             The Underlying Lawsuit alleges that upon learning of the Third Amendment to

the Forbearance Agreement, the City began its attempts to shut down the Facility and impair the

Trustee’s rights under the Bonds, including passing two resolutions in April 2019 aimed at

ultimately terminating CFDFC’s existence, shepherding proposed State legislation aimed at

taxing and dissolving CFDFC, and improperly directing and/or influencing CFDFC’s board to

suspend and possibly terminate CFDFC’s contract with the USMS and ICE, which was

CFDFC’s primary revenue generating contract. The Underlying Lawsuit alleges that eliminating

CFDFC’s tax exempt status, suspending CFDFC’s contract with USMS, and dissolving CFDFC

would eliminate the revenues that CFDFC pledged to repay the bond debt and would irreparably

harm the Trustee’s and security interest in, and lien on, the Bonds.

            20.             The Underlying Lawsuit contends that CFDFC has been operating with a board of

directors that has been acting in furtherance of the mayor’s directives, rather than in furtherance




{121214-0001 C1944686.1 }                                 5
Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 6 of 11 PageID #: 6



of the interests of CFDFC or its creditors, and that the actions of the board and the City and its

officials have hindered CFDFC’s ability to satisfy its repayment obligations to the Trustee.

            21.             The Underlying Lawsuit asserts claims for breach of the Detention Center Act,

breach of the Indenture, breach of the Mortgage, breach of the contract with USMS, tortious

interference with the Indenture, the Mortgage, and the contract with USMS, and breach of

fiduciary duty. The Underlying Lawsuit seeks the appointment of a receiver to take possession of

the collateral underlying the Bonds, an order requiring CFDFC to continue its performance of the

contract with USMS, and damages of not less than $130 million.

                                                    THE POLICY

            22.             Wesco issued CFDFC a claims-made policy for the period August 1, 2018 to

August 1, 2019, policy number EUW1418920 02 (the “Policy”). The Policy includes a Directors

and Officers and Private Company Liability Coverage Element (the “D&O Section”). The Policy

contains limits of $1,000,000 per claim under the D&O Section. (A copy of the Policy is

attached as Exhibit B.)

            23.             The D&O Section’s Insuring Agreements provide as follows:

            Coverage A: Individual Insurance Coverage

            The Insurer shall pay Loss of an Individual Insured arising from a Claim first made against
            such Individual Insured during the Policy Period or the Extended Reporting Period, if
            applicable, for any actual or alleged Wrongful Act of such Individual Insured, except when and
            to the extent that a Company has indemnified the Individual Insured for such Loss.

            Coverage B: Company Reimbursement Coverage

            The Insurer shall pay Loss of a Company arising from a Claim first made against an Individual
            Insured during the Policy Period or the Extended Reporting Period, if applicable, for any actual
            or alleged Wrongful Act of such Individual Insured, but only when and to the extent that such
            Company has indemnified such Individual Insured for such Loss.

            Coverage C: Company Coverage




{121214-0001 C1944686.1 }                                 6
Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 7 of 11 PageID #: 7



            The Insurer shall pay Loss of a Company arising from a Claim first made against a Company
            during the Policy Period or the Extended Reporting Period if applicable for any actual or alleged
            Wrongful Act of a Company.

            24.             The D&O Section contains the following definitions:

            K.              Loss means

                            1.      the amount that any Insured becomes legally obligated to pay in connection with
                                    any covered Claim, including, but not limited to:

                                    (i)      judgments (including pre-judgment and post-judgment interest on any
                                             covered portion thereof) and settlements; and
                                    (ii)     damages, including punitive or exemplary damages and the multiple
                                             portion of multiplied damages relating to punitive or exemplary
                                             damages. The enforceability of this subparagraph (ii) shall be governed
                                             by such applicable law that most favors coverage for such punitive,
                                             exemplary and multiple damages;

                            2.      Defense Costs…

                            Loss shall not include, other than Defense Costs:…

                            2.      matters which may be deemed uninsurable under the law pursuant to which this
                                    policy shall be construed…

                            5.      the costs and expenses of complying with any injunctive relief or other form of
                                    nonmonetary relief;…

            25.             The D&O Section contains the following exclusions:

            The Insurer shall not be liable to make any payment for Loss in connection with any Claim
            made against any Insured:

            A.              alleging, arising out of, based upon or attributable to:

                            1.      gaining of any profit, remuneration or advantage to which the Insured was not
                                    legally entitled, as established in any final adjudication;…

                            4.      committing of any deliberate criminal or deliberate fraudulent act, or any willful
                                    violation of any statute, rule or law, if any final adjudication establishes that such
                                    deliberate criminal or deliberate fraudulent act, or willful violation of statute, rule
                                    or law was committed. For purposes of determining the applicability of this
                                    Exclusion, (i) the facts pertaining to and knowledge possessed by any Insured
                                    shall not be imputed to any Individual Insured; and (ii) only facts pertaining to
                                    and knowledge possessed by any past, present or future chairman, chief
                                    executive officer or chief financial officer (or equivalent positions) of a
                                    Company or the signatory of the Application shall be imputed to such
                                    Company;…


{121214-0001 C1944686.1 }                                         7
Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 8 of 11 PageID #: 8



            O.              with respect to Coverage C of this Coverage Element only:…

                            3.     alleging, arising out of, based upon or attributable to any actual or alleged
                                   contractual liability of the Company or any other Insured under any express
                                   contract or agreement. This Exclusion shall not apply to liability which would
                                   have attached in the absence of such express contract or agreement;…

                            7.     seeking fines, penalties or non-monetary relief against the Company. This
                                   Exclusion shall not apply to any Securities Claim.

            26.             Endorsement No. 3 of the Policy provides as follows:

            The coverage afforded by this policy shall not apply to:

            Any public official or any director or officer of the Named Insured in their capacity as a public
            official for the city of Central Falls and or State of Rhode Island.

            27.             Endorsement No. 7 of the Policy provides as follows:

            The coverage afforded by this policy shall not apply to any Claim(s) brought by or on behalf of
            any creditor or group or committee of creditors (“Creditor”) Including without limitation an
            assignee, transferee, subrogee, successor in interest, conservator, trustee, liquidator or receiver of
            a Creditor.

                                              COUNT I
                  No Duty to Defend or Indemnify CFDFC or the Individual Defendants

            28.             Wesco realleges and incorporate paragraphs 1 through 27 as if fully set forth

herein.

            29.             Coverage A of the Policy applies subject to its terms to Loss of an Individual

Insured arising from a Claim first made during the Policy Period for any Wrongful Act of the

Individual Insured. Coverage B applies subject to its terms to Loss of the Company arising from

a Claim first made against an Individual Insured during the Policy Period for any Wrongful Act

of the Individual Insured, to the extent that the Company has indemnified the Individual Insured

for such Loss. Coverage C applies subject to its terms to Loss of a Company arising from a

Claim first made during the Policy Period for any Wrongful Act of the Company.

            30.             To the extent any requirements of Coverage A, Coverage B or Coverage C are not

satisfied, no coverage is afforded by the Policy.

{121214-0001 C1944686.1 }                                    8
Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 9 of 11 PageID #: 9



            31.             There is no coverage for any amount or relief that does not fall within the Policy’s

definitions of Loss and Defense Costs. Specifically, the Policy does not provide coverage for the

costs to comply with the injunctive relief and other nonmonetary relief sought by the Trustee.

            32.             The Creditor Exclusion contained in Endorsement No. 7 precludes coverage for

any “Claim(s) brought by or on behalf of any creditor or group or committee of creditors

(‘Creditor’) including without limitation an assignee, transferee, subrogee, successor in interest,

conservator, trustee, liquidator or receiver of a Creditor”.

            33.             The Complaint is brought by the Trustee as a representative of holders of Bonds

issued by CFDFC, and alleges that CFDFC and the Individual Defendants’ conduct has impaired

the Trustee’s rights under the Bonds and its status as a senior creditor of CFDFC. The Trustee is

seeking to prevent CFDFC and the Individual Defendants from taking actions that would further

impact CFDFC’s ability to pay the principal and interest on the Bonds.

            34.             The Trustee and the bondholders are Creditors within the meaning of the Creditor

Exclusion. Accordingly, the Creditor Exclusion precludes coverage for the Underlying Lawsuit.

            35.             Under Exclusion A.1. of the D&O Section, there is no coverage for any Claim

alleging, arising out of, based upon or attributable to the gaining of any profit, remuneration or

advantage to which an Insured was not legally entitled, as established in any final adjudication.

            36.             Under Exclusion A.4. of the D&O Section, there is no coverage for any Claim

alleging, arising out of, based upon or attributable to the committing of any deliberate criminal or

deliberate fraudulent act, or any willful violation of any statute, rule or law, as established in any

final adjudication.




{121214-0001 C1944686.1 }                                    9
Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 10 of 11 PageID #: 10



             37.             Under Exclusion O.3. of the D&O Section, coverage for CFDFC is precluded

 under Coverage C for the Underlying Lawsuit’s claims for breach of the Indenture, Mortgage,

 and contract with USMS.

             38.             Under Exclusion O.7. of the D&O Section, coverage is precluded under Coverage

 C for the non-monetary relief, including the injunctive relief, sought by the Trustee against

 CFDFC.

             39.             Pursuant to Endorsement No. 3, the Policy does not apply to the extent that the

 Underlying Lawsuit asserts allegations against the Individual Defendants in their capacity as

 public officials for the City of Central Falls and or State of Rhode Island.

             WHEREFORE, Wesco Insurance Company respectfully requests that this Court enter

 judgment in its favor and against all Defendants declaring that Wesco Insurance Company has no

 duty to defend or indemnify Central Falls Detention Facility Corporation, Wilder Arboleda, Gary

 Berdugo, Joseph Molina Flynn, or Herman Yip, under policy number EUW1418920 02, in

 connection with the lawsuit filed by UMB Bank, N.A., as Trustee, case no. 19-cv-00182-WES-

 PAS, and awarding such other and further relief as the Court finds just and proper.

 Dated: June 18, 2019


                                                         PLAINTIFF
                                                         WESCO INSURANCE COMPANY,
                                                         BY ITS ATTORNEYS

                                                         LOCAL COUNSEL:

                                                         /s/ David W. Zizik
                                                         David W. Zizik (RI #2323)
                                                         Sulloway & Hollis, P.L.L.C.
                                                         40 Westminster Street, Suite 201
                                                         Providence, RI 02903
                                                         Phone: (401) 421-1238
                                                         Fax: (781) 658-2532
                                                         dzizik@sulloway.com
 {121214-0001 C1944686.1 }                                  10
Case 1:19-cv-00332-WES-PAS Document 1 Filed 06/18/19 Page 11 of 11 PageID #: 11




                                    LEAD COUNSEL
                                    (PRO HAC VICE MOTION TO BE FILED):

                                    /s/ Philip R. King
                                    Cozen O’Connor
                                    123 North Wacker Drive, Suite 1800
                                    Chicago, IL 60606
                                    Phone: (312) 474-7950
                                    Fax: (312) 878-2007
                                    pking@cozen.com




 {121214-0001 C1944686.1 }            11
